Title: To James Madison from Albert Gallatin, [21 June] 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
[21 June 1812]
I believe the weekly arrivals from foreign ports will for the ensuing four weeks average from one to one and a half million dollars a week. To protect these & our coasting vessels whilst the British have still an inferior force on our coast appears to me of primary importance. I think that orders to that effect ordering them to cruize accordingly ought to have been sent yesterday, & that at all events not one day longer ought to be lost. Respectfully
Albert Gallatin
I will wait on you to morrow at 1 o’clock.
